Title: To George Washington from Rear Admiral Ternay, 10 August 1780
From: Ternay, Charles-Henri-Louis d’Arsac, chevalier de
To: Washington, George


					
						Sir
						the 10th August 1780
					
					I have received the Letter which Your Excellency has done me the honor to write the 6th of this month, on the subject of the American Frigates which may join the Squadron of the King of France.
					When I shall be equal in force to the Enemy or perhaps superior and when there shall be any maritime operation corresponding with that which You have premeditated and which Monsr the Marquiss de la Fayette has imparted to me, these Frigates will certainly be very useful to me, but till then I think they might be employed more usefully in a cruise to intercept the Vessels which go from Charles Town to New York. I believe that Admiral Arbuthnot has in this place here all his Strong frigates.
					I propose to Your Excellency, to have escorted by these Frigates to the ports of Boston, a Vessel loaded with flour by Monsr Holker for the

Squadron of the King of France, & which is at present in the Delaware; It would be necessary in this case that they take their route a little large that they may not fall too near this place, the Frigates of arbuthnot being able to extend their cruises to the shoals of Nantucket. This Admiral sent me yesterday morning a [] in order to transmit me some Letters from French prisoners at this very moment at New York. He is anchored at the Eastermost point of Long Island. I had sent a Vessel some hours before to propose to him an exchange.
					If You do not want the sloop Saratoga and this Vessel is a good sailor, Your Excellency could dispatch her to St Domingo. The Marquiss de la Fayette wou⟨ld⟩ send by this opportunity the Letter which I have transmitted to him for Monsr the Count de Guichen—and which ought to be tran[s]lated into Cyphers by Monsr the Chevalr de la Luzerne. I require conformably to the Orders of the King, a reinforcement of some Ships from this French Commander. If these arrive by the end of September, I could transport Your Army to Long Island the beginning of October and finally decide the fate of America this year. I send to Monsieur the Chevalier de la Luzerne the Signals of recognisance which have been previously addressed to me by the Council of Admiralty at Boston and which I have adopted. It is necessary that there should be uniformity in these on the whole Coast to avoid confusion. I am with respect & sincere Attach⟨ment⟩ Sir Your Most Hble & Most Obedient servant
					
						The Chevalier de Ternay
					
				